152 N.W.2d 182 (1967)
BENSON COOPERATIVE CREAMERY ASSOCIATION, Appellant,
v.
FIRST DISTRICT ASSOCIATION, et al., Respondents.
No. 40344.
Supreme Court of Minnesota.
July 7, 1967.
Barnard, Hilleren & Spates, Benson, Hall, Frazier & Crokin, Indianapolis, Ind., for appellant.
Erickson, Popham, Haik & Schnobrick and Rolfe A. Worden, Minneapolis, amicus curiae.
Doherty, Rumble & Butler and Harold Jordan, St. Paul, George H. Neperud, Dassel, for respondents.

OPINION
PER CURIAM.
Appeal from clerk's taxation of costs.
In this case plaintiff was appellant and defendants respondents. Defendants interposed a cross-appeal. Plaintiff prevailed on one issue and defendants prevailed on other issues. Plaintiff has taxed costs in the sum of $1,583.99 and defendants have taxed costs in the sum of $259 on their cross-appeal. Much of plaintiff's costs relates to the printing of the record, a large part of which involved the issues on which defendants prevailed. The costs should be apportioned between them. The total costs taxed *183 by plaintiff and defendants together amount to the sum of $1,842.99. One-half thereof is $921.50. Deducting costs taxed by defendants leaves a balance of $662.50.
IT IS THEREFORE ORDERED that plaintiff be allowed costs and disbursements in the sum of $921.50 from which there shall be deducted the sum of defendants' costs amounting to $259, leaving a balance in favor of plaintiff of $662.50.